DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-19 are pending and are addressed below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A copy of the foreign priority document for GB Application No. 2004596.9 was electronically retrieved on April 22, 2021 and placed in the record.

Information Disclosure Statement
The information disclosure statement filed on March 23, 2022 (“2022 IDS”) is in compliance with 37 CFR 1.97. Accordingly, the 2022 IDS has been considered by the Examiner. An initialed copy of the 2022 IDS is enclosed herewith.
The information disclosure statement filed on March 31, 2021 (“2021 IDS”) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In particular, the 2021 IDS cites to a non-patent literature publication (NPL) entitled “Drogue Tracking Using 3D Flash Lidar for Autonomous Aerial Refueling” by Chao Chen. It is noted that a NPL document was submitted concurrently with the 2021 IDS, but this document does not match the cited document. Instead, the submitted NPL document appears to be a table of contents for 2021 Proceedings of SPIE for Laser Radar Technology and Applications XVI held in April 2011. This submitted NPL document makes reference to the Chen paper at the bottom of page iv but is not and does not include the contents of the Chen paper. Accordingly, the citations in the 2021 IDS have been considered except for the NPL reference that has been lined through.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words and includes the legal term “comprises” in lines 8 and 10. Correction is required. See MPEP §§ 608.01(b) and 2111.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 5 and 6 each recite “the LiDAR.” There is insufficient antecedent basis for this limitation in the claim. It is noted that lines 4-5 of Claim 1 recite and introduce “at least one LiDAR sensor.” It is unclear whether “the LiDAR” is in reference to the at least one LiDAR sensor, a component or system associated with the at least one LiDAR sensor, or a completely separate LiDAR system. For the purposes of examination, “the LiDAR” has been broadly interpreted to refer to any LiDAR component, which could include or be different from the at least one LiDAR sensor.
Regarding Claim 1, line 6 recite “the LiDAR data.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the LiDAR data has been interpreted to refer to any data associated with the LiDAR or the at least one LiDAR data sensor.
Claims 1, 3, 6, and 12 each recite “the drogue” (see Claim 1, lines 3-4; Claim 3, line 2; Claim 6, line 2; and Claim 12, line 3). There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1, line 1 recites and introduces “[a] drogue assembly” (emphasis added). It is unclear whether the subsequent recitations of “the drogue” is in reference to the previously recited drogue assembly, a sub-component of the drogue assembly, or a drogue separate from the drogue assembly. For the purposes of examination, “the drogue” has been broadly interpreted to be any drogue component, which could include components that are part of or separate from the drogue assembly introduced in Claim 1.
Regarding Claims 2 and 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 10, lines 1-2 recite “the data processing system.” There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1, line 5 introduces “a data processor” (emphasis added). It is unclear whether “the data processing system” is in reference to the previously recited data processor, or if it is in reference to a related or separate processing system. For the purposes of examination, “the data processing system” has been broadly interpreted to refer to the data processor or any other data processing system.
Regarding Claim 11, the phrases “especially” and “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 12, line 3 recites “the towing Z axis.” There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 13, lines 3-4 recite “the displacement direction.” There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, line 2 recites “the offset.” There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 14-17, Claim 14 recites “[a] drogue assembly as claimed in claim 12 when dependent from claim 10.” It is noted that Claim 12, as currently presented, depends solely from Claim 1 (i.e., is not a multiple dependent). As such, Claim 10 does not under any current circumstances depend from Claim 10. Since the requirement of “when dependent from claim 10” is not met in Claim 14, all of the features recited in Claim 14 are considered to be optional and are all met if the limitations of Claim 12 are satisfied.
Claims 14-17 each recite “the data processing system” (see Claim 14, line 2; Claim 15 lines 1-2; Claim 16, lines 1-2; and Claim 17, lines 1-2). There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 each recite “the LiDAR and data processor” (see Claim 18, lines 1-2 and Claim 19, lines 1-2). There is insufficient antecedent basis for this limitation in the claim. It is noted that lines 4-5 of Claim 1 recite and introduce “at least one LiDAR sensor … and a data processor.” It is unclear whether “the LiDAR and data processor” is in reference to the at least one LiDAR sensor and the data processor together, or if it is in reference a separate processor. For the purposes of examination, “the LiDAR and data processor” has been broadly interpreted to be any processor component.
Regarding Claim 18, lines 2-3 recite “the LiDAR field.” There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, the phrase “especially” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 19, line 3 recites “the dots.” There is insufficient antecedent basis for this limitation in the claim.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 6,604,711 to Stevens et al. (hereinafter “Stevens”). Stevens was cited in the IDS of March 31, 2021.
Regarding Claim 1, as best interpreted, Stevens discloses a drogue assembly for towing behind a donor aircraft, which drogue assembly comprises a reception coupling for engaging with a probe provided on a receiver aircraft and a drogue chute for stabilising the drogue when towed (an aerial refueling system includes a base assembly 38 with a drogue canopy 25 with a receptacle for engaging a probe of an aircraft to be refueled; see e.g., col. 2, lines 52-65, col. 3, lines 5-12 and FIGS. 1-4B), wherein the drogue assembly further comprises at least one LiDAR sensor, a controller for the LiDAR and a data processor in data communication with the LiDAR for processing the LiDAR data (the aerial refueling system includes a lidar 20 that determines a distance and relative orientation between the drogue and the probe, the lidar 20 sends a signal to a microcomputer 14, which in turn provides a control signal to adjust a position or motion of the drogue; see e.g., col. 3, lines 13-65 and FIGS. 1-5).
Regarding Claim 2, as best interpreted, Stevens discloses a drogue assembly as claimed in claim 1 comprising an electrical energy storage device for powering LiDAR sensor, controller and data processor, such as a cell, battery or capacitor (the aerial refueling system includes a hose reel 17 powered by an electric motor 12, the electric motor 12 is powered by a wind turbine generator 11a that receives power from an alternator or battery, which may be part of the DC power supply 11b; the power supply 11b also supplies power to the microcomputer 14, which is operatively coupled to the lidar 20; see e.g., col. 2, lines 55-65 and FIG. 1).
Regarding Claim 6, as best interpreted, Stevens discloses wherein the LiDAR is configured and arranged to scan a field behind the drogue (the lidar 20 is configured to scan and track a receiver probe of the aircraft to be refueled; see e.g., Abstract and col. 3, lines 13-65, and FIGS. 1-5).
Regarding Claim 7, as best interpreted, Stevens discloses wherein the LiDAR is adapted to generate a dot map image of an object, or part of an object, in the field of scanning (the lidar 20 includes a lidar transmitter and receiver that is operable to detect laser radiation reflected back from a probe of the receiver aircraft in order to determine range, and the reflected beam can further be passed to a mini video camera and digitizer 45; the video camera and digitizer 45 record the reflected beam video data in digital form (i.e., pixel or dot information data); see e.g., col. 3, lines 22-52; and FIGS. 1 and 5).
Regarding Claim 8, as best interpreted, Stevens discloses wherein the data processor comprises image recognition functionality for locating and tracking an aircraft, or part of an aircraft, in the field (the video camera and digitizer 45 are capable of distinguishing the refueling probe from background image of the aircraft to be refueled using pattern recognition; see e.g., col. 3, lines 38-52).
Regarding Claim 9, as best interpreted, Stevens discloses wherein the data processor comprises image recognition functionality for locating and tracking the probe of the receiver aircraft (signals received from the lidar 20, including from the photo diode 28, are fed to microcomputer 14, and pattern recognition is applied to distinguish the refueling probe from background image of the aircraft to be refueled; see e.g., col. 3, lines 38-52).
Regarding Claim 10, as best interpreted, Stevens discloses wherein the data processing system is adapted to calculate a position offset of the receiver aircraft's probe with respect to a reference point (the microcomputer 14 generates a control signal for controlling the drogue motion controller in order to adjust a current position of the aerial refueling system; see e.g., col. 3, lines 38-52).
Regarding Claim 11, as best interpreted, Stevens discloses wherein the reference point is the drogue assembly, or a portion of the drogue assembly, or especially the drogue reception coupling, or in particular an entrance of the reception coupling (the lidar 20 is operable to determine the range between the probe and the receptacle, and therefore at a minimum the probe and the receptacle are used as reference points when making adjustments via the drogue motion controller; see e.g., col. 3, lines 22-52; and FIGS. 1 and 5).
Regarding Claim 12 and 14-17, as best interpreted, Stevens discloses wherein a drogue shifting system is provided for displacing the drogue assembly transversely in an X and/or Y direction with respect the towing Z axis of the drogue (aerodynamic lifting surfaces 42 can be used to control motion of the aerial refueling system; see e.g., col. 3, lines 53-65, and FIGS. 4 and 4B).
Regarding Claim 13, as best interpreted, Stevens discloses wherein the drogue shifting system comprises one or more aerodynamic aids which are selectively deployable to cause a net force to act on the drogue assembly in the displacement direction (aerodynamic lifting surfaces 42 can be used to control motion of the aerial refueling system; see e.g., col. 3, lines 53-65, and FIGS. 4 and 4B).
Regarding Claim 18, as best interpreted, Stevens discloses wherein the LiDAR and data processor is adapted to establish a dot map of an object in the LiDAR field, and especially an aircraft in the LiDAR field (the lidar 20 includes a lidar transmitter and receiver that is operable to detect laser radiation reflected back from a probe of the receiver aircraft in order to determine range, and the reflected beam can further be passed to a mini video camera and digitizer 45; the video camera and digitizer 45 record the reflected beam video data in digital form (i.e., pixel or dot information data); see e.g., col. 3, lines 22-52, and FIGS. 1 and 5).
Regarding Claim 19, as best interpreted, Stevens discloses wherein the LiDAR and data processor are adapted to provide transverse (X, Y axis) and distance (Z axis) information for the dots (the transmitter and receiver of the lidar 20 are operable to determine a range between the probe and receptacle; see e.g., col. 3, lines 22-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of U.S. Publication No. 2012/0168564 to Feldmann et al. (hereinafter “Feldmann”). Feldmann was cited in the IDS of March 23, 2022.
Regarding Claim 3, as best interpreted, Stevens discloses a wind turbine generator 11a for use with the aerial refueling system including a lidar 20, a microcomputer 14, drogue canopy 25. However, Stevens does not expressly show or discuss using kinetic energy of airflow over a base assembly of the drogue. 
In the same field of endeavor, Feldmann discloses a refueling drogue assembly 102 for coupling with a refueling probe 116 of a receiver aircraft 114 (see e.g., Feldmann at paras. 0016-0017). The refueling drogue assembly 102 can include a ram air turbine 206 to generate electrical energy to power components of the refueling drogue assembly 102 (see e.g., Feldmann at para. 0018). The ram air turbine 206 can further include a battery 210 that is carried on board the drogue assembly 102 (see e.g., Feldmann at para. 0018). Feldmann further discloses that a cable 208 can be used to carry electrical energy between the drogue assembly 102 and the aircraft 100. 
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the aerial refueling system of Stevens to include a ram air turbine and battery on board the base assembly for the benefit of generating, storing, and supplying electrical energy to power components on board the aerial refueling system without the need for additional electrical cables running from a supply aircraft, or provides redundancy if additional electrical cables extending from the supply aircraft are provided. 
Regarding Claim 4, as best interpreted, the combination Stevens and Feldmann disclose wherein the convertor comprises a turbine and electrical generator driven by the turbine, the turbine comprising a fan attached to a generator rotor (the wind turbine generator 11a is coupled to an alternator; see e.g., Stevens at col. 2, lines 55-65 and FIG. 1; see also Feldmann at para. 0018).
Regarding Claim 5, as best interpreted, the combination Stevens and Feldmann disclose wherein the turbine is co-axially disposed in a front region of the drogue assembly (as shown in FIGS. 1 and 2 of Feldmann, the ram air turbine 206 is co-axial to the drogue refueling basket 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2014/0353430 to Rix et al. discloses an in-flight refueling system that can include a drogue structure, a ram air turbine, and aerodynamic control surfaces (see paras. 0429-0431).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642